Blandford, Justice.
Tire- question in this case is, whether the defendant is *159liable to the plaintiff on account of having failed to do his duty as her agent, under the facts in this case.
The testimony shows that she employed defendant to sell a certain saw-mill for h'er; that he did so, taking certain promissory notes for the purchase money. The person to whom he sold the mill was solvent at the time. The notes were left with defendant to conect; ne railed to collect the same; he failed to secure the same, which the purchaser of the mill was willing to do. After the purchaser became insolvent, defendant, without authority from plaintiff, rescinded the sale, took the mill back, together with a certain engine and a certain promissory note on another party, and returned the notes for the purchase money to the purchaser. Defendant subsequently sold the mill to other persons, who failed to comply with the purchase, and he took the mill back again. He finally sold the same to one Morgan, and turned over the contract of Morgan for the purchase price, together with 80 acres of land, and a note on Devens for seventy-five dollars, which plaintiff received, and commenced suit against Morgan on this contract. Afterwards brought suit against defendant for vio.lation of the original contract, and carelessness in defendant, and his failure to secure the original purchase money for the mill.
The plaintiff, by having received part of the purchase money from Morgan, and instituting suit against him on his contract, must be considered as having ratified the acts of the defendant as her agent, and cannot now be heard to complain of the same. Whatever her rights might have been originally, she cannot ratify what he did, by accepting the same, and then complain of the conduct of the agent.
Judgment affirmed.